DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 1/24/2022.  Claims 1, 5 and 9 remain pending.  Claims 1, 5 and 9 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Amendment
	Applicant argues that Pearlstein fails to disclose the limitation of “the bottle port is further connected to a restrictive flow orifice” as required in claim 1 as amended.  Applicant states that 58 of Pearlstein encompasses a different technical effect.  The Examiner respectfully disagrees.  It is not clear what technical effect the Applicant is suggesting the restrictive flow orifice includes that would be unique to the structure of Pearlstein.  It appears that the scope of this limitation merely requires an orifice that is configured to restrict a flow.  The orifice leading at the base of 58 is configured in the same manner as the Applicant’s restrictive flow orifice.  Therefore, Pearlstein does disclose the limitation above.
	Applicant further argues that the teaching of Stenmark is not applicable due to the location of the filter.  Specifically, the Applicant has argued that “the filter…is in the dispensing body formed on the outside of the gas cylinder.”  The Examiner notes that, contrary to the Applicant’s argument, the claims do not require the filter to be “in” the dispensing body, but rather the claims recite “a filter connected to the pressure dispensing regulator and the bottle port through the internal channel.”  The Examiner maintains that Stenmark discloses this limitation as noted in the rejection below.  In the event that the Applicant were to more specifically claim the particular placement of the filter, it is noted that the particular placement of the filter would have been obvious to a person having ordinary skill in the art to move the location of the filter since rearranging parts of an invention involves only routine skill in the art.
	Applicant further argues that Pearlstein in view of Stenmark fails to disclose “the detection end is pressure-sensitively connected to the internal channel between the filter and the bottle port” as recited in the claims.  The Examiner notes that MPEP 2141.03 states that:
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

In view of MPEP 2141.03, Pearlstein teaches “the pressure regulating device could consist of a micro-electromechnical system (MEMS) comprised of a pressure sensor and a micromachined control valve …..that is part of the gas flow path.”  Stenmark teaches the filter protecting the particle sensitive valve structures (see last paragraph of col. 4).  Therefore, a person having ordinary skill in the art would be able to utilize the teachings from both references to locate the pressure sensor in a position such that the detection end was protected by the filter and protected against particles that could come in through the port. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlstein et al. (US 7,013,916, hereafter “Pearlstein”) in view of Stenmark (US 8,327,865).
Regarding claim 1, Pearlstein discloses a leak-proof fluid dispensing system (Fig. 4) with a pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used to communicate with the regulator) and a dispensing control valve (40), comprising: a gas cylinder (12) having a containing space (the space within 12) and a bottle opening (the opening at the top of 12 that connects to 40); and the dispensing control valve including: a dispensing body (the body of 40) having an internal channel (the channels formed within 40 as shown in Fig. 4) that communicates with an inlet port (24), an outlet port (38), a bottle port (the port of 40 which connects directly to the bottle opening), and a joint portion (the portion around the bottle port which sealable connects to the bottle opening), wherein the joint portion is detachably sealed and combined with the bottle opening (Fig. 4), the bottle port is detachably communicated with the containing space (Fig. 4), and the dispensing body is formed outside of the bottle opening (Fig. 4), and wherein the dispensing body includes therein: an inlet valve (32) connected to the inlet port and the internal channel; an outlet valve (22) connected to the outlet port and the internal channel; a pressure dispensing regulator (16) connected to the outlet port and the bottle port through the internal channel and preset with an opening pressure value; and the pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used to communicate with the regulator) disposed on the dispensing body and having a detection end, wherein the opening pressure value is assigned as a first opening pressure value which is set lower than an atmospheric pressure, when an actual pressure at an outlet end of the pressure dispensing regulator is lower than or equal to the first opening pressure value, the pressure dispensing regulator is opened (Col. 7, line 32 through Col. 8, line 22, the system of Pearlstein is capable of performing this function), wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58), but fails to disclose a filter connected to the pressure dispensing regulator and the bottle port through the internal channel.
Stenmark teaches a filter (42) connected to the pressure dispensing regulator (34) and the bottle port (the port at the base of 40 which communicates directly with the bottle) through the internal channel (the internal channel formed through 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by Stenmark in order to protect the fluid control system from incoming particles. (Col. 4, lines 51 through Col. 5, line 11)
The combination of Pearlstein and Stenmark necessarily disclose the detection end is pressure-sensitively connected to the internal channel between the filter and the bottle port.  (see how the sensor would necessarily be in between the filter [42] as taught by Stenmark and the bottle port when modified since the filter [42] is at the opposite side of the fluid control system from the bottle port [40])
Regarding claim 5, Pearlstein discloses a dispensing control valve structure (Fig. 4) with a pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used to communicate with the regulator), adapted to be connected to a gas cylinder having a containing space and a bottle opening, the dispensing control valve structure comprising: a dispensing body (the body of 40) having an internal channel (the channels formed within 40 as shown in Fig. 4) that communicates with an inlet port (24), an outlet port (38), a bottle port (the port of 40 which connects directly to the bottle opening), and a joint portion (the portion around the bottle port which sealable connects to the bottle opening), wherein the join portion is detachably sealed and combined with the bottle opening, the bottle port is detachably communicated with the containing space, and the dispensing body is formed outside of the bottle opening (Fig. 4), wherein the dispensing body includes therein: an inlet valve (32) connected to the inlet port and the internal channel; an outlet valve (22) connected to the outlet port and the internal channel; a pressure dispensing regulator (16) connected to the outlet port and the bottle port through the internal channel and preset with an opening pressure value; and the pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used to communicate with the regulator) disposed on the dispensing body and having a detection end, wherein the opening pressure value is assigned as a first opening pressure value which is set lower than an atmospheric pressure, when an actual pressure at an outlet end of the pressure dispensing regulator is lower than or equal to the first opening pressure value, the pressure dispensing regulator is opened (Col. 7, line 32 through Col. 8, line 22, the system of Pearlstein is capable of performing this function), wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58), but fails to disclose a filter connected to the pressure dispensing regulator and the bottle port through the internal channel.
Stenmark teaches a filter (42) connected to the pressure dispensing regulator (34) and the bottle port (the port at the base of 40 which communicates directly with the bottle) through the internal channel (the internal channel formed through 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by Stenmark in order to protect the fluid control system from incoming particles. (Col. 4, lines 51 through Col. 5, line 11)
The combination of Pearlstein and Stenmark necessarily disclose the detection end is pressure-sensitively connected to the internal channel between the filter and the bottle port.  (see how the sensor would necessarily be in between the filter [42] as taught by Stenmark and the bottle port when modified since the filter [42] is at the opposite side of the fluid control system from the bottle port [40])
Regarding claim 9, Pearlstein discloses a dispensing control valve structure (Fig. 4), adapted to be connected to a gas cylinder having a containing space and a bottle opening, the dispensing control valve structure comprising: a dispensing body (40) having an internal channel (the channels formed within 40 as shown in Fig. 4) that communicates with an inlet port (24), an outlet port (38), a bottle port (the port of 40 which connects directly to the bottle opening), and a joint portion (the portion around the bottle port which sealable connects to the bottle opening), wherein the joint portion is detachably sealed and combined with the bottle opening, the bottle port is detachably communicated with the containing space, and the dispensing body is formed outside of the bottle opening (Fig. 4), wherein the dispensing body includes therein: an inlet valve (32) connected to the inlet port and the internal channel; an outlet valve (22) connected to the outlet port and the internal channel; a pressure dispensing regulator (16) connected to the outlet port and the bottle port through the internal channel and preset with an opening pressure value, wherein the opening pressure value is assigned as a first opening pressure value which is set lower than an atmospheric pressure, when an actual pressure at an outlet end of the pressure dispensing regulator is lower than or equal to the first opening pressure value, the pressure dispensing regulator is opened (Col. 7, line 32 through Col. 8, line 22, the system of Pearlstein is capable of performing this function), wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58), but fails to disclose a filter connected to the pressure dispensing regulator and the bottle port through the internal channel.
Stenmark teaches a filter (42) connected to the pressure dispensing regulator (34) and the bottle port (the port at the base of 40 which communicates directly with the bottle) through the internal channel (the internal channel formed through 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by Stenmark in order to protect the fluid control system from incoming particles. (Col. 4, lines 51 through Col. 5, line 11)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753